DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.
Applicant’s election without traverse of Group B, Figs. 6-8B, 18, and 20, Claims 1-6 and 8-20 in the reply filed on 4/4/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the fasteners of the sunshade” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claims will be treated as reciting “the fasteners of the shield.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe, Jr. in US Publication 2017/0265646.
Regarding Claim 1, Rowe teaches an article for providing shade, the article comprising: a sunshade comprising: a shield (1112); a set of one or more ribs (1132) connected to the shield, the shield configured to fold and unfold around the set of ribs (see Fig. 12); and a plurality of support arms (1120) connected to the shield; a slip-on mounting base (1108) comprising: a body defining a cavity (between 1116 and 1118) and an opening (at the bottom), the body configured to receive a back portion (1102) of an item of outdoor furniture into the cavity through the opening, the body comprising a stretchable material (“flexible fabric”) and configured to stretch to receive the back portion of different items of outdoor furniture with different sizes; and a plurality of receptacles (1122) attached to the body, each receptacle comprising an opening (at the top thereof) configured to receive a support arm of the sunshade, each receptacle configured to hold a corresponding support arm such that the shield, when unfolded, covers at least a portion of the back portion of the item of outdoor furniture.
Regarding Claim 2, Rowe teaches that the body of the slip-on mounting base is made of one or more pieces (1116 and 1118) of stretchable fabric comprising first and second opposite sides, the first and second opposite sides connected together to form the cavity and the opening.
Regarding Claim 4, Rowe teaches a pocket (1514) attached to the body of the slip-on mounting base and configured to receive one or more personal objects, wherein the pocket is attached to the body of the slip-on mounting base such that the pocket is covered by the shield when the plurality of support arms are inserted into the plurality receptacles and the shield is unfolded.
Regarding Claim 14, Rowe teaches a portable slip-on mounting base (1108) for supporting a sunshade comprising a shield (1112) and a set of one or more support arms (1120) connected to the shield, the slip-on mounting base comprising: a body defining a cavity (between 1116 and 1118) and an opening (the lower open end), the body configured to receive a back portion (1102) of an item of outdoor furniture into the cavity through the opening, the body comprising a stretchable material (a “flexible fabric”) and configured to stretch to receive the back portion of different items of outdoor furniture with different sizes; and a plurality of receptacles (1122) attached to the body, each receptacle comprising an opening (at the top) configured to receive a support arm of the sunshade, each receptacle configured to hold the corresponding support arm such that the shield, when unfolded, covers at least a portion of the back portion of the item of outdoor furniture.
Regarding Claim 15, Rowe teaches that the body of the slip-on mounting base is made of one or more pieces (1116 and 1118) of stretchable fabric comprising first and second opposite sides, the first and second opposite sides connected together to form the cavity and the opening.
Regarding Claim 17, Rowe teaches a pocket (1514) attached to the body of the slip-on mounting base and configured to receive one or more personal objects, wherein the pocket is attached to the body of the slip-on mounting base such that the pocket is covered by the shield when the plurality of support arms are inserted into the plurality receptacles and the shield is unfolded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe as applied to Claim 1 above in view of Surek et al. in US Patent 8991410. Rowe is silent on the use of a solar cell. Surek teaches (see Column 9, lines 24-36) a shield including a set of one or more solar cells attached to the shield; and a power adapter connected to the set of solar cells, wherein the power adapter is configured to charge electronic devices connected to the power adapter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rowe by adding solar cells and a power adaptor as taught by Surek in order to allow the user to charge their devices while under the shade.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe as applied to Claim 1 above in view of Ross in US Patent 7302957. Rowe is silent on the use of an opening in the shield. Ross teaches a shield (107) including an opening covered by a mesh (176a-c), the shield's opening configured to allow wind to go through the shield when the sunshade is unfolded. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rowe by adding a screened opening as taught by Ross in order to allow the user to cool themselves while under the shade.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe as applied to Claim 1 above in view of Arias in US Patent 7082883. Rowe is silent on the materials used for the slip-on mounting base. Arias teaches a device with a slip-on mounting base (140),wherein the slip-on mounting base is made of flexible material comprising one or more of nylon, rubber, spandex (“spandex”), elastane, polyether-polyurea copolymer, and thermoplastic and the slip-on mounting base is made of a stretch fabric comprising a 4-way stretch fabric (Spandex is well-known to be a 4-way stretch fabric). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rowe by using spandex for the mounting base as taught by Arias in order to provide a snug connection to the chair on which the device is installed.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe as applied to Claim 1 above in view of Ross in US Patent 7302957. Rowe is silent on the material used for the shield. Ross teaches a shield (150, 151) made of nylon and ribs (155) and support arms (157) made of fiberglass. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rowe by using nylon for the shield and fiberglass for the support arms and ribs as taught by Ross in order to provide a durable and lightweight device.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe as applied to Claim 14 above in view of Arias in US Patent 7082883. Rowe is silent on the materials used for the slip-on mounting base. Arias teaches a device with a slip-on mounting base (140),wherein the slip-on mounting base is made of flexible material comprising one or more of nylon, rubber, spandex (“spandex”), elastane, polyether-polyurea copolymer, and thermoplastic and the slip-on mounting base is made of a stretch fabric comprising a 4-way stretch fabric (Spandex is well-known to be a 4-way stretch fabric). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rowe by using spandex for the mounting base as taught by Arias in order to provide a snug connection to the chair on which the device is installed.

Allowable Subject Matter
Claims 3, 8, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blakney, Kelly et al., Joranco, Carter, Brim, Bussell et al., Connell, and Gillins teach chair sunshades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636